ORDER
Petitioner was indicted for assault and battery of a high and aggravated nature. He pled guilty to simple assault and was fined $376.00. The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17, RLDE, Rule 413, SCACR.
IT IS ORDERED that the petition is granted and respondent is suspended from the practice of law in this State until further order of this Court.
/s/ Jean H. Toal, C.J.
/s/ James E, Moore, J.
/s/ John H. Waller, Jr„ J.
/s/ E.C. Burnett, III, J.
/s/ Costa M. Pleicones, J.